DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/25/21 has been entered in the case. Claims 8, 10-17 are pending for examination and claims 1-7, 9 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cho (US 2008/0142473) in view of Anderson (US 7,951,109).
Regarding claim 8, Cho discloses a method for rehydrating a powdered medication in preparation for intravenous injection, in Figs. 4-8, the method comprising: coupling a vial cap (in combination of an upper cap 30 & a lower cap 20) containing the powdered medication (an additive, see small dots in a chamber 24-1 or 42 in Fig. 4) to a vial 12 containing a liquid.
Note: Cho discloses in Related Art in Fig. 1 that the container 12 contains beverage, i.e. liquid.  A person skilled in the art would recognize that the vial cap in Figs. 4-8 in Cho can be attached the container 12 (in Fig. 1) in Cho is containing a liquid, as shown in Figs. 1-2.  
depressing a plunger 40 of the vial cap to at least partially sever a membrane (elements 29 & 29-02 forms as a membrane) enclosing the powdered medication. It is noted that the membrane can be formed in one plate 29 (as shown in Fig. 1 in Cho); the plunger 40 disengaging from a first snap feature (e.g., a transition of the plunger 40 being engaged with an upper cap 30 via the threads 35 & 41 in Fig. 4 to a position of the plunger 40 being engaged with the upper cap 30 via the threads 35 & 41 in Fig. 8); wherein the first snap feature (e.g. external press thread 41 engages with first-three internal thread 35, as shown in Fig. 4) configured for pre-deployment positioning of the plunger 40;
engaging the plunger 40 of the vial cap 20 & 30 in a second snap feature (e.g. the external press thread 41 engages with the last-three internal thread 35, as shown in Fig. 8), the plunger 40 locking into depressed position in response to engaging the second snap feature;
mixing the powdered medication with the liquid contained in the vial 12 by shaking the vial to form a liquid beverage.  However, a person skilled in the art would recognize that the mixture in the container 12 formed of a liquid medication and capable of using for intravenous injection, para [0056], as intended use purpose. 
Cho discloses a septum 38 (a top membrane being located at a top portion of the plunger 40, see Figs. 4 & 8). 
Cho does not disclose a step of inserting a needle through a septum of the plunger to extract a portion of the liquid medication; and administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication.
Anderson discloses a method for rehydrating a powdered medication in preparation for intravenous injection, in Fig. 1-6 and 9, the method comprising: 
a vial cap 14/94 containing a powdered medication, col. 6, lines 1-3, a vial containing a liquid; a plunger 12/96; 
mixing the powdered medication with the liquid contained in the vial to form a liquid medication suitable for intravenous injection, col. 3, lines 55- col. 4, line 3; col. 5, lines 29-31; 

Anderson also discloses that the two ingredients (i.e. the powder medication and the liquid) can be combined just prior to drawing the mixed ingredients into the syringe compartment prior to injection into a person, col. 3, lines 59-61.  Therefore, Anderson discloses a method of administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication that being drawing into the syringe.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method and device of Cho with providing a septum formed of material that the needle being inserted there-through and including a step of inserting a needle through the septum of the plunger to extract a portion of the liquid medication and a step of administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication, as taught by Anderson, in order to allow of injecting a mixing liquid medication into a patient.
Regarding claim 11, Cho discloses that wherein the plunger 40 comprises a heel 45, when the plunger 40 is depressed, forces a portion of the membrane 29 into a position configured to release the powdered medication, Fig. 8.
Regarding claim 12, Cho discloses that further comprising disposing the powdered medication in the vial cap 20 & 30.
Regarding claim 14, Cho discloses that wherein the plunger 40 is protected from accidental activation by being at least partially contained within the vial cap 20 & 30 and engaged in the first snap feature (e.g. the external press thread 41 engages with the first-three internal thread 35, as shown in Fig. 4)
Regarding claim 16, Anderson discloses a needle 26 being inserted into the container 20, see Figs. 5-6, col. 4, and lines 41-51.  Thus, Cho in view of Anderson discloses that wherein the powdered medication comprises a medication that must be administered intravenously (after the powdered medication being mixed with the liquid in the container).
Regarding claim 17, Cho discloses that the depressed position (in Fig. 8) includes a top surface 38 of the plunger 40 being spaced apart axially from a top surface of the upper cap 30, see Fig. 8.

Claims 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2008/0142473) in view of Anderson (US 7,951,109) and further in view of Greenberg (US 2,487,236).
Regarding claim 13, Cho in view of Anderson discloses all the claimed subject matter as required in claim 8 above except for the limitation that an agitator is disposed in the powdered medication, and wherein depressing the plunger releases the agitator into the liquid.  
Greenberg discloses a mixing device comprising: an agitator 17 is disposed within a plunger 12.  Although Greenberg shows that a liquid 16 disposed in the plunger; and a power 18 disposed in a container 10; a person skilled in the art would recognize that the location of the liquid 16 and the powder 18 can be swapped location as considered as rearranging parts of an invention involves only routine skill in the art.   In other words, power 18 can be disposed in the plunger 12 and the agitator is disposed in the powdered medication 18; and wherein depressing the plunger 12 releases the agitator into a container 10.  The agitator 17 is used to facilitate mixing in between the two substances (powder 18 and liquid 16), col. 3, lines 7-9. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cho in view of Anderson with including an agitator within the plunger, as taught by Greenberg, in order to facilitate and to enhance of mixing in between the two substances (powder and liquid).
It is noted that Greenberg teaches that the agitator located within the plunger.  Therefore, Cho in view of Anderson and further in view of Greenberg discloses that the agitator 70 (of Greenberg) is disposed in the powdered medication (in Fig. 4 in Cho device).  Thus, Cho in view of Anderson and further in view of Greenberg discloses a step of depressing the plunger (in Fig. 4 in Cho device) releases the agitator into the liquid in the container.  
Regarding claim 15, Cho in view of Anderson discloses all the claimed subject matter as required in claim 8 above.  Cho discloses that the vial cap (20 & 30 comprises a space for containing the powdered medication.  Cho in view of Anderson does not disclose that a releasable agitator is disposed in the space for containing the powdered medication. 
Greenberg discloses a mixing device comprising: an agitator 17 is disposed within a plunger 12.  Although Greenberg shows that a liquid 16 disposed in the plunger; and a power 18 disposed in a container 10; a person skilled in the art would recognize that the location of the liquid 16 and the powder 18 can be swapped location as considered as rearranging parts of an invention involves only routine skill in the art. In other words, power 18 can be disposed in the plunger 12 and the agitator 17 is disposed in the powdered medication 18 in the plunger 12
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cho in view of Anderson with including an agitator within the plunger, as taught by Greenberg, in order to facilitate and to enhance of mixing in between the two substances (powder and liquid).
It is noted that Greenberg teaches that the agitator 17 located within the plunger 12.  Therefore, Cho in view of Anderson and further in view of Greenberg discloses that the agitator 70 (of Greenberg) is disposed in the powdered medication (in Fig. 4 in Cho device).  

Claims 8, 11-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen (US 2009/0139951) in view of Anderson (US 7,951,109).
Regarding claim 8, Chen discloses a method for rehydrating a powdered medication in preparation for intravenous injection, in Figs. 1-4, the method comprising: coupling a vial cap (in combination of a top piece 70 & a bottom piece 5) containing the powdered medication170 to a vial 160 containing a liquid 180, para [0061];
Depressing a plunger 70 of the vial cap to at least partially sever a membrane 25 enclosing the powdered medication 170, the plunger disengaging from a first snap feature (e.g. when a lock seal 55 is removed, para [0070] and a transition in between Fig. 1D or 1E to 1F, or Fig. 3F to 3E or Fig. 4E to 4F); the first snap feature (the lock seal 55 being attached to the vial cap, see Figs. 1D & 1E, or 3F or 4 D & 4E) configured for pre-deployment positioning of the plunger;
Engaging the plunger 70 of the vial cap in a second snap feature (e.g., a cap top 95 contacts directly to a top surface of the bottom piece 5, see Figs. 1F & 3E; or  a formation ring 145 engages with an interlock ring 150, see Fig. 4F);
Mixng the podered medication with the liquid contained in the vial by shaking the vial to form a liquid medication, para [0068].  It is noted that the liquid medication is suitable for intravenous injection that considered as for intended used purpose.
Chen further discloses that a top piece 70 is fabricated polymer resin or rubber, para [0059].  Therefore, a septum 95 of the plunger 70 (or the top piece) formed of polymer resin or rubber.  It is noted that the needle can insert through the rubber material septum 95.
Chen does not the step of inserting a needle through a septum of the plunger to extract a portion of the liquid medication; and administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication.
Anderson discloses a method for rehydrating a powdered medication in preparation for intravenous injection, in Fig. 1-6 and 9, the method comprising: 
a vial cap 14/94 containing a powdered medication, col. 6, lines 1-3, a vial containing a liquid; a plunger 12/96; 
mixing the powdered medication with the liquid contained in the vial to form a liquid medication suitable for intravenous injection, col. 3, lines 55- col. 4, line 3; col. 5, lines 29-31; 
inserting a needle 26 through a septum 16 (or top of penetrator 96 being located in between elements 98a in Fig. 9) of the plunger to extract a portion of the liquid medication, col. 1, lines 25-37; col. 2, lines 36-40; col. 3, lines 52-54; col. 32-34; col. 6, lines 15-17; wherein the septum formed of material that allowing the needle being inserted through the septum, col. 5, lines 33-34. 
Anderson also discloses that the two ingredients (i.e. the powder medication and the liquid) can be combined just prior to drawing the mixed ingredients into the syringe compartment prior to injection into a person, col. 3, lines 59-61.  Therefore, Anderson discloses a method of administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication that being drawing into the syringe.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method and device of Chen with providing a septum formed of material that the needle being inserted there-through and including a step of inserting a needle through the septum of the plunger to extract a portion of the liquid medication and a step of administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication, as taught by Anderson, in order to allow of injecting a mixing liquid medication into a patient.
Regarding claim 11, Chen discloses that the plunger 70 comprises a heel 100 that when the plunger 70 is depressed, forces a portion of the membrane 25 into a position configured to release the powered medication, Fig. 1F.
Regarding claim 12, Chen further discloses that disposing the powdered medication 170 in the vial cap (elements 70 & 5).
Regarding claim 14, Chen discloses that the plunger 70 is protected from accidental activation by being at least partially contained within the vial cap and engaged within the first snap feature, Fig. 1D, 3F, 4D & 4E) 
Regarding claim 16, Anderson discloses a needle 26 being inserted into the container 20, see Figs. 5-6, col. 4, and lines 41-51.  Thus, Cho in view of Anderson discloses that wherein the powdered medication comprises a medication that must be administered intravenously (after the powdered medication being mixed with the liquid in the container).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0139951) in view of Anderson (US 7,951,109) and further in view of Cho (US 7,748,550).
Chen in view of Anderson discloses all the claimed subject matter as required in claim 8 above.  Chen discloses an O-ring 30 seals the plunger 70 to a body (the body of the bottom piece 5) of the vial cap, para [0068]; the O-ring 30 is monolithic with the bottom piece of the vial cap.  Meanwhile, the claimed invention requires that the septum is monolithic with an O-ring.  In other words, the claimed invention requires that the O-ring is located on the plunger and monolithic with the septum of the plunger.
However, it would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain an O-ring being formed monolithic with a plunger (or a septum of the plunger), since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Similarly, Cho discloses that an O-ring 7 which seals the plunger 8 to a body of the vial cap 3, see Figs. 1-3.  Cho also discloses that the septum (the top membrane being located at a top portion of the plunger 8, see Figs. 2-3) is monolithic with the plunger 8 and being attached to the O-ring 7. 

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Chen with providing an O-ring being located around the plunger and attached to septum, since the person skilled in the art recognize that the O-ring formed on the plunger (in Cho) and the O-ring formed on the bottom piece (in Chen) are considered as rearranging parts and for their use in the sealing art.  It is noted that the selection of any of these known equivalents (the O-ring or seal ring formed on outer surface of the plunger, as shown in Cho or the O-ring or seal ring formed inside the bottom piece 5, as shown in Chen) would bring the same benefit of sealing and preventing fluid from leaking out in between a space of the plunger and the bottom piece (element 5 in Cho or body of the vial cap).
With regarding the limitation that the septum is monolithic with an O-ring, a person skilled in the art would recognize that the O-ring 7 in Cho being formed monolithic with a plunger (and the septum, in other words, the plunger including the septum and the O-ring being formed in one piece), since it has been held that constructing a formerly integral/monolithic structure in various elements involves only routine skill in the art.
Thus, Chen in view of Anderson and further in view of Cho discloses that the septum is monolithic with an O-ring with seals the plunger to a body of the vial cap.

Response to Arguments

1) Applicant’s arguments, see pages 5-6 of Remarks, filed 01/25/21, with respect to Drawings and Rejections under U.S.C 112 have been fully considered and are persuasive. The objection of Drawings and Rejections under U.S.C 112 have been withdrawn. 

2) Applicant’s arguments, see pages 6-7 or Remarks, filed 01/25/21, with respect to the rejection(s) of claim(s) 8-9, 11-12, 14 and 16 under 35 U.S.C 103 as being unpatentable over Cho’550 (US 7,748,550) in view of Anderson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho’473 (US 2008/0142473) in view of Anderson, please see the rejection above for more details. 
 
3) Applicant argues on page 8 that Anderson fails to discloses in Figs. 4-5 that the “the plunger disengaging from a first snap feature, the first snap feature configured for pre-deployment positioning of the plunger” or “engaging the plunger of the vial cap in a second snap feature, the plunger locking into a depressed position.”
In response, Examiner does not use the Figs. 4-5 in Anderson to apply or modify a structure of the vial cap and the plunger.  In other words, the prior art Anderson does not use to apply for rejecting the claimed invention (e.g. the first snap feature and the second snap feature), as applicant mentioned above.  The new prior art Cho’473 fails to disclose a step of a step of inserting a needle through a septum of the plunger to extract a portion of the liquid medication; and administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication.  Meanwhile, Anderson discloses the missing limitations in Cho’473.  For example: the prior art Anderson discloses a method of using the two ingredients (i.e. the powder medication and the liquid) being combined and mixed just prior to drawing the mixed ingredients into the syringe compartment prior to injection into a person, col. 3, lines 59-61.  Anderson discloses a method of administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication that being drawing into the syringe. 
Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method and device of Cho’473 with providing a septum formed of material that the needle being inserted there-through and including a step of inserting a needle through a septum of the plunger to extract a portion of the liquid medication and a step of administering to a patient, via an intravenous needle injection, the extracted portion of the liquid medication, as taught by Anderson, in order to allow of injecting a mixing liquid medication into a patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783